JONES, Chief Justice:
In a suit filed in a district court of Dallas county, Claude C. Gray, trustee, appellee, recovered a personal judgment against appellant, Warnie H. Hilton, in the sum of $1,266, of which $931.20 is principal and $134.80 is accrued interest since January 1, 1933, and $200.as a reasonable attorney fee, with interest at the rate of 6 per cent, per annum from date of judgment; and also a judgment of foreclosure against said appellant and wife, Lola Belle Hilton, on certain described land in the city of Floyd-ada, Floyd county, Tex., to secure a-lien for the indebtedness. Appellants duly perfected an'appeal.
Although filed as a separate suit, this is a companion suit to Davis v. Gray, 103 S.W.*1003(2d) 999, this day decided in favor of appel-lee. The only difference between the two suits is the amount of the paving- debt, created by a valid mechanic’s lien contract, for the cost of paving in front of appellant’s property on California street, in the city of Floydada — in that, while in the former suit a mechanic’s lien contract wás deficient, because the wife, a defendant in that suit, did not sign and acknowledge the mechanic’s lien, the property being the business homestead of the defendant, and no judgment of foreclosure was awarded; while in the instant suit, the wife, Lola Belle Hilton, signed' and acknowledged such instrument.
The facts in both suits are the same, except as to dates and the amounts of indebtedness. For a statement of necessary facts, we refer to the opinion in such companion suit, and also for the reasons which moved this court to affirm the judgment of the lower court.
Affirmed.